BOOCHEVER, Circuit Judge,
concurring and dissenting in part.
I question the advisability of holding a hearing at this late date on Evans’ competency to waive counsel and the voluntariness of such waiver.
Initially a hearing was held on Evans’ competence to stand trial. While doctors who examined him on August 2, 1978 concluded he was competent for that purpose, they indicated that he was suffering from a major mental illness diagnosed as paranoid schizophrenia, had psychotic symptoms, hallucinations and delusions. One doctor concluded that he should be in a psychiatric hospital. On January 10,1979, Evans asked to represent himself. The court apprised Evans of the risks he was taking in representing himself and what his duties would be. The judge, however, did not advise Evans of the maximum punishment for his offenses, nor did the judge hold a hearing on Evans’ competence to represent himself.
I believe that the state trial court should, sua sponte, have held a competency hearing to determine whether Evans was competent to waive counsel. That decision was made some four or five months after it had been found that he was competent to stand trial, and a different question was involved. The fact that one is competent to stand trial is no indication of compliance with the much stricter standard for waiver of counsel. Westbrook v. Arizona, 384 U.S. 150, 86 S.Ct. 1320, 16 L.Ed.2d 429 (1966) (per curiam).
I agree with the district court that the state trial court erred in not holding a hearing on Evans’ competency to waive counsel, and that, also, there was no knowing and intelligent waiver of the right to counsel because Evans was not informed of the possible penalties before his waiver was accepted.
Since there is no adequate record to show a voluntary waiver, if this were a federal case I would affirm the district court’s ruling that Evans be released from custody unless proceedings for a new trial are commenced. In that context, a remand for a post facto determination of whether Evans was competent to waive his right to counsel and whether he did make such a waiver knowingly and voluntarily, would be contrary to our prior decisions. The reasons against such a remand have been cogently stated by Judge Merrill speaking for an en banc court in Heiden v. United States, 353 F.2d 53 (9th Cir.1965) (en banc).
Heiden involved the requirements imposed by Fed.R.Crim.P. 11 on district courts, but essentially the same standards are constitutionally mandated on state courts by Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969). Boykin holds that the record must disclose that the defendant voluntarily and understandingly entered his plea of guilty and indicates that the same standard applies to waiver of the right to counsel. Id. at 242, 89 S.Ct. at 1711-1712.
United States v. Kimmel, 672 F.2d 720 (9th Cir.1982), does not alter the Heiden requirements of an adequate record. In Kimmel the court remanded so that the record could be supplemented, with the ultimate decision as to whether there was a knowing and voluntary waiver still to be made by the circuit court based on that record. In fact, the record was not supplemented and the court reversed the convictions and remanded for a new trial. 672 F.2d at 732.
As I have indicated, if this were a federal case I would simply affirm the district court’s decision ordering Evans’ release unless he is granted a new trial. Since we are reviewing state court action, however, and *1483not exercising our supervisory function, I believe that we should leave the decision to the state court as to whether a post facto hearing is feasible. Without a record of such a hearing it is not possible to determine whether Evans’ constitutional rights would be violated. As a matter of comity, this decision should be left to the state court initially despite my belief that holding such a hearing at this late date is inadvisable. I would therefore remand to the state court for the purpose of permitting it to exercise its discretion whether to hold a post facto hearing or to order a new trial.